DETAILED ACTION
This office action is in response to an Amendment/Req. Reconsideration-After Non-Final Rejection filed 02/03/2021 for application 16/594,917.
Claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
Examiner thanks applicant for their remarks of 02/03/2019.  The filing of the Terminal Disclaimer 02/03/2021 resolves the Double Patenting rejection of the last office action.


Allowable Subject Matter
Claims 1-20 are allowed.  The reasons for allowance are the same as those presented on page 5-6 of the Office Action dated 11/03/2020.   Note that this corrected notice is being sent to clarify that claims 1-20 are allowed.    The Notice of Allowance mailed 02/18/2021 erroneously stated claims 1-2 were allowed when in fact it was intended to state claims 1-20 were allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.M.G./Examiner, Art Unit 2138       
         
/William E. Baughman/Primary Examiner, Art Unit 2138